DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 22, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al. (U.S. Pub. No. 2016/0058478 A1, hereinafter “Agarwal”). 
Agarwal discloses, regarding claim 1, a bone anchor (950, see Fig. 31) for anchoring a spinal rod (19) to a bone structure (940, see Fig. 31), the bone anchor comprising: a rod housing (912) configured to accommodate a rod therethrough (see para. [0131], see also para. [0137] “similar to the spinal fixation device 910”); a hook (915) distal to the rod housing and attached thereto (see Fig. 31), the hook configured to anchor around the bone structure (see Fig. 31); a cavity (see annotated Fig. 31 below) defined by the rod housing and the hook, the cavity configured to accommodate the bone structure when the hook anchors around the bone structure (see annotated Fig. 31 below); a purchase element housing (906) positioned proximal to the cavity (see para. [0131] “formed through the lower portion 902 of the tulip portion 914”, see also para. [0137] “similar to the spinal fixation device 910”); and a purchase element (952, see Fig. 31) movably disposed at least partially within the purchase element housing and configured to deploy into the cavity and attach to the bone structure in response to the rod being reduced into the rod housing (see Fig. 31), the purchase element including: a base (see annotated Fig. 31 below) slideably received within the purchase element housing (see paras. [0131], [0137]-[0138], note that the base is slidably e.g. rotatably disposed within purchase element housing 906), and a purchase member (see annotated Fig. 31 below) extending from the base (see Fig. 31), the purchase member including a foot portion (see annotated Fig. 31 below) that extends in a direction perpendicular to a distal to proximal direction (see annotated Fig. 31 below). 

    PNG
    media_image1.png
    656
    659
    media_image1.png
    Greyscale

Regarding claim 7, wherein the purchase element is configured to assume a retracted position in which at least a portion of the purchase element is retracted from the cavity (see paras. [0131], [0137]-[0138], note that purchase element housing 906 is a through bore and therefore a portion of the purchase element is capable of being retracted within the purchase element housing), and a deployed position in which the at least a portion of the purchase element is deployed into the cavity (see Fig. 31).
Regarding claim 8, wherein the purchase element translates distally when transitioning from the retracted position to the deployed position (see Fig. 31).
Regarding claim 9, wherein the hook comprises a distal portion that curves along a direction perpendicular to a distal to proximal direction (see annotated Fig. 31 above). 
Regarding claim 22, wherein the distal portion is substantially parallel to the foot portion of the purchase member (see Fig. 31).
Regarding claim 24, wherein the foot portion of the purchase member extends laterally from the base (see annotated Fig. 31 above).
Regarding claim 25, wherein the base has a first cross-sectional width (e.g. diameter of base 952, see annotated Fig. 31), and the foot portion has a second cross-sectional width larger than the first-cross-sectional width (e.g. diameter of foot portion, see annotated Fig. 31 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, as applied to claim 1 above. 
Agarwal discloses all of the features of the claimed invention, as previously set forth above in the embodiment shown in Figure 31, except regarding claim 23, wherein the foot portion of the purchase member includes a roughened bottom surface configured to engage the bone structure.
Agarwal disclose in an alternative embodiment shown in Figure 31A, wherein the purchase element (980, see Fig. 31A) includes a roughened bottom surface (986, 988, see Fig. 31A) of the foot portion (982, see Fig. 31A) in order to provide the foot portion with a knurled surface for better bone engagement (see para. [0139]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the foot portion in the embodiment shown in Figure 31 of Agarwal to include a roughened bottom surface in view of an alternative embodiment shown in Figure 31A of Agarwal in order to provide the foot portion with a knurled surface for better bone engagement. 

Allowable Subject Matter
Claim(s) 11, 15-21 is/are allowed.
Claim(s) 10, 26-27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-11, 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773